DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it recites verbatim as claim language.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Intelligent Delivery for Software Features and Updates in a Computing Environment”. 
The use of the term Google, Microsoft, Java and more…, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying by a service and extracting by the service.
The limitation of identifying by the service and extorting by the service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the by a processor language, identifying in the context of this claim encompasses the user manually identifying and extracting. Similarly, the limitation of determining by the service and providing by the service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the by a processor language, identifying in the context of this claim encompasses the user thinking that the extracting will be done. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, it appears to be a Mental Processes of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both identifying and determining. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and extracting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identifying, extracting, determine and providing no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For dependent claims 
Claims 2-7, 9-14 and 16-20 the claims do not remedy claims 1, 8 and 15 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 4/7/2020. It is noted, however, that applicant has not filed a certified copy of the 202041015246 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al USPN 10,601,956 in view of Hoffberg et al USPN 7,904,187.
Regarding claims 1, 8 and 15
Nussi et al teaches
identifying, by a service executing within the computing environment, a first feature not enabled for a tenant of the computing environment (column 11, table 2, TABLE-US-00002 State Trigger(s) Description Started 1. UI Remote Onboarding Process Entire process kick 2. API Remote Onboarding Request start, initiated by tenant administrator of remote node. In Validation of configurations and Encompasses Progress request metadata dependencies. progressing with all required tasks to fully and successfully connect to the SDP. Failed 1. Invalid configurations At any step in the 2. Misconfigurations process the state 3. Security certificates errors moves to Failed 4. Failed IE API calls when any dependencies are not met. Online 1. Successful install ACK received SDP Connector 2. Periodic heartbeat client is configured with a heartbeat to report back status. Offline 1. Heartbeat is not received Tenant administrator 2. API request can select to disconnect nodes if required. Deactivated API request Similar to offline, however, can be activated and keeps historical data and configurations);
processing, by the service, the extracted data to generate data tokens (column 5, line 63, the connector server 146 and connector client 158 support sending two types of data: streaming data and bulk data. Streaming data is mainly used for communication between SDP microservices and bulk data is used for transferring large files between nodes. In case of interrupted connection, the connector functions will resume data transfer from the last offset once the connection is restored. The connector functions implement a fair policy mechanism to ensure the connection bandwidth is equally shared among concurrent connections. The connector server 146 also collects metrics, including but not limited to: the number of active client connections and the number of messages sent/received from both ends. The connector server 146 supports a pluggable authentication module (PAM) which can be extended to support more authentication mechanisms other than the out-of-the-box Hypertext Transfer Protocol (HTTP) basic authorization and JSON Web Tokens. The connector server 146 may also support HTTP and SOCKS5 proxies);
determining, by the service, one or more impact areas of the first feature using the data tokens (column 5, line 54, the connector client 158 has the same set of functions but instead of authenticating connections, it sends an authentication token to the connector server 146. Both components implement a keep-alive and reconnection mechanism to maintain a continuous connection)
providing, by the service, a recommendation to the tenant to enable the first feature or to not enable the first feature based on the determined impact areas (column 3, line 3, the SDP system is a unified software system that enables the enterprise to adapt quickly with new innovations while optimizing existing investment. This is achieved by providing onboarding, integration and availability of data, as well as the ability to identify, extract and operate on different types of data, using platform capabilities in terms of building blocks, such as machine learning and microservices. One goal is to provide application developers and enterprises with a common set of tools and capabilities that can be leveraged, reused, shared and integrated without the need for highly specialized skills, such as machine learning experts or data scientists, to use the platform. The platform enables developers to focus on their business logic implementation, while using highly customizable building blocks and features). Nucci et al teaches features delivery but doesn’t teach explicitly extracting, by the service, data about the first feature from one or more data sources, however, Hoffberg et al teaches (see fig. 18, column 40, line 10,  each remote videoconference terminal has an interface system, which receives the digital data, and separates the video information (H.261, H.263), audio information (G.711, G.723, G.723.1), data protocol information (HDLC, V.14, LAPM, etc.) and control information (H.245, H.221/H.223) into discrete streams, which are processed separately. Likewise, each terminal interface system also assembles the audio information, video information, data protocols and control data for transmission. The control information consists of various types of information; the standard control protocol which addresses the data format, error correction, exception handling, and other types of control; and the multipoint control information, such as which remote videoconference terminal(s) to receive audio information from, selective audio muting, and such. Generally, the standard, low level control information is processed locally, at the codec interface system, and filtered from the remainder of the multipoint control system, with only the extracted content information made available to the other stations). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate extracting data or information. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into software delivery with new features or patches to the user or tenant for them to use and increase marketability. 

Regarding claims 2, 9 and 16
Nucci et al teaches 
 the determination of the impact areas of the first feature is performed by a machine learning machine learning (ML) engine executing within the computing environment (column 3, line 65, In one representation, the central node 110 may be a cloud computing entity (data center) and it may be a cluster of compute hosts (physical/virtual) that scales with compute resources. The central node enables bidirectional and secure connectivity with the remote nodes 115(1)-115(N), and integrates with existing enterprise assets via connectors and a connector framework. The central node 110 enables streaming and batch analytics, data exploration tools, as well as machine learning/artificial intelligence (ML/AI) capabilities. The central node 110 provides many services, including software lifecycle management, assets management, workflow orchestration and scheduling, Application Programming Interfaces (APIs), development and deployment studios and a data lake functionality.

Regarding claims 3, 10 and 17
Nucci et al teaches 
determining that the tenant has a second feature enabled, the second feature having at least one impact area in common with the determined impact areas of the first feature (column 3, line 3, the SDP system is a unified software system that enables the enterprise to adapt quickly with new innovations while optimizing existing investment. This is achieved by providing onboarding, integration and availability of data, as well as the ability to identify, extract and operate on different types of data, using platform capabilities in terms of building blocks, such as machine learning and microservices. One goal is to provide application developers and enterprises with a common set of tools and capabilities that can be leveraged, reused, shared and integrated without the need for highly specialized skills, such as machine learning experts or data scientists, to use the platform. The platform enables developers to focus on their business logic implementation, while using highly customizable building blocks and features).

Regarding claims 4, 11 and 18
Hoffberg et al teaches 
executing a testing suite associated with the second feature and providing a recommendation based on a result of executing the testing suite (column 107, line 48, The present embodiment was constructed and tested using HyperPAD.TM., a rapid prototyping package for an IBM-PC Compatible Computer. It is, of course obvious that the present embodiment could be incorporated in a commercial VCR machine by those skilled in the art, or be implemented on many types of general purpose computers with output screens which allow on-screen feedback for the programming operation. Further, the system of the present embodiment can include a remote-control device which communicates with a VCR through an infrared beam or beams, and can thus exert control over an infrared remote controlled VCR, or translate the programming information and communicate through an infrared remote control, using the standard type infrared transmitter. An IBM PC-AT compatible (MS-DOS, Intel 80286-10 MHz) computer was used to test the two simulations. In order to simulate the use of a remote control device in programming the VCR, an infrared device made by NView.TM. was attached to the computer. This device came with a keyboard that was used to "teach" a Memorex.TM. Universal Remote so that the desired actions could be obtained. By using a universal remote, the computer could be controlled by using a remote control).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate testing technique or suit to test the data for reliability. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into software delivery with new features that data is to be deployed is tested and its error free begore deployed to the tenant. 

Regarding claims 5, 12 and 19
Nucci et al teaches 
 one or more data sources include at least two of a document repository configured to store feature specifications, an issue tracking database and a source code repository (see fig 10, summary of the invention, column 15, line 24, the system may employ any number of any conventional or other databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., data relating to contact center interaction routing). The database system may be implemented by any number of any conventional or other databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., data relating to contact center interaction routing). The database system may be included within or coupled to the server and/or client systems. The database systems and/or storage structures may be remote from or local to the computer or other processing systems, and may store any desired data (e.g., data relating to contact center interaction routing). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate database to store features.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into software delivery with new features as they are stored in repository so it can be accessed as needed. 
Regarding claims 6, 13 and 20
Hoffberg et al teaches
 removing stop words from the extracted data; removing punctuation from the extracted data; performing lemmatization on the extracted data; and performing tokenization of the from the extracted data to generate the data tokens (column 68, line 14, another object of the present invention is to provide an apparatus, receiving as an input from a human user having a user characteristic, comprising an input device, producing an input signal from the human user input; a display for displaying information relating to the input from the user and feedback on a current state of the apparatus, having an alterable image type; an input processor for extracting an input instruction relating to a desired change in a state of the apparatus from the input signal; a detector for detecting one or more temporal-spatial user characteristics of the input signal, independent of the input instruction, selected from the group consisting of a velocity component, an efficiency of input, an accuracy of input, an interruption of input and a high frequency component of input; a memory for storing data related to the user characteristics; and a controller for altering the image type based on the user characteristics. The controller may alter the image type based on an output of the detector and the stored data so that the display displays an image type which corresponds to the detected user characteristics. The controller may further be for controlling the causation of an action on the occurrence of an event, further comprising a control for receiving the input instruction and storing a program instruction associated with the input instruction, the control having a memory sufficient for storing program instructions to perform an action on the occurrence of an event; and a monitor for monitoring an environment of the apparatus to determine the occurrence of the event, and causing the performance of the action on the occurrence of the event. The controller may also alter the image type based on an output of the detector and the stored data so that the display means displays an image type which corresponds to the detected user characteristics) and (column 98, line 63, the feature extraction and correlation system according to the present invention is shown in FIG. 22. In this figure, the multimedia input, including the audio signal and all other available data, are input in the video input 2201. The video portion is transferred to a frame buffer 2202, which temporarily stores all of the information. All other information in the signal, including audio, VIR, videotext, close caption, SAP (second audio program), and over scan, is preferably stored in a memory, and analyzed as appropriate. The frame buffer 2202 may have an integral or separate prefiltering component 2203. The filtered signal(s) are then passed to a feature extractor 2204, which divides the video frame into a number of features, including movement, objects, foreground, background, etc. Further, sequences of video frames are analyzed in conjunction with the audio and other information, and features relating to the correlation of the video and other information, e.g., correlation of video and audio, are extracted. Other information is also analyzed and features extracted, e.g., audio and close caption. All extracted features relating to the multimedia input are then passed to a transform engine or multiple engines in parallel, 2205. These transform engines 2205 serve to match the extracted features with exemplars or standard form templates in the template database 2206) and (column 77, line 26,  according to another embodiment, the present invention comprises a method, comprising the steps of receiving data describing an user attribute; receiving a content data stream, and extracting from the content data stream information describing a plurality of program options; and processing the data describing a user attribute and the information describing a plurality of program options to determine a likely user preference; selectively processing a program option based on the likely user preference. The method may be embodied in a terminal for a television program delivery system for suggesting programs to users for display on a television using program control information and user specific data. In that case, the step of receiving data describing an user attribute may comprise gathering user specific data to be used in selecting programs, and storing the gathered user specific data; the step of receiving a content data stream, may comprise receiving both programs and program control information for selecting programs as the information describing a plurality of program options; the selectively processing step may comprise selecting one or more programs using a user's programming preferences and the received program control information, wherein the user programming preferences are generated from the user specific data; and the method further including the step of presenting the program or information describing a program option for the selected programs to the user).

Regarding claims 7 and 14
Nucci et al teaches 
Wherein computing environment comprises a cloud computing environment (column 3, line 65, in one representation, the central node 110 may be a cloud computing entity (data center) and it may be a cluster of compute hosts (physical/virtual) that scales with compute resources. The central node enables bidirectional and secure connectivity with the remote nodes 115(1)-115(N), and integrates with existing enterprise assets via connectors and a connector framework. The central node 110 enables streaming and batch analytics, data exploration tools, as well as machine learning/artificial intelligence (ML/AI) capabilities. The central node 110 provides many services, including software lifecycle management, assets management, workflow orchestration and scheduling, Application Programming Interfaces (APIs), development and deployment studios and a data lake functionality).

Relevant Prior Art
 US 8769704 B2 Peddada et al teaches Method and System for Managing and Monitoring of a Multi-Tenant System
US 11237813 B1 Chen et al teaches Model Driven State Machine Transitions To Configure An Installation Of A Software Program
US 8572156 B2 Kruempelmann et al teaches Enhanced Connectivity In Distributed Computing Systems
US 7949684 B2 Brooks et al teaches Systems and Methods for Exporting, Publishing, Browsing and Installing On-demand Applications In A Multi-tenant Database Environment






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191